The opinion of the court was delivered by
Stiles, J.
r Respondent brought suit to recover upon a promissory note dated October 19, 1882, made by S. C. Harris, D. T. Wheeler, Henry L. Yesler, John Leary and George W. Harris to M. Y. B. Stacy, arid endorsed by Stacy, without recourse. The complaint alleged that the respondent purchased the note in the ordinary course of business, on or about October 19, 1882, before maturity, for a valuable consideration. The answer’s of appellants Leary and Yesler alleged that they signed the note only as sureties for S. C. Harris and Wheeler, who were the principal debtors, and that the payee, Stacy, and the respondent had full knowledge of the suretyship. Other affirmative defenses were pleaded, including payment, circumstances discharging the sureties, etc. The reply denied all these allegations. Upon the trial the respondent was not content with the production of the note, and proof of the amount due, but went into a showing of the way in which the note came into its possession, and the purpose for which it was held, in substance as follows: In 1882 one Mackintosh was the owner of a set of abstract books, which S. C. Harris and Wheeler were desirous of buying, but for the purchase of which they did not have the money, ten *141thousand dollars. Mackintosh was willing' to sell for 85,-000 cash and §5,000 in the notes of Harris and Wheeler, with suitable endorsers or sureties. George W. Harris was doing business in Seattle as a banker, under the name of G. W. Harris & Co., and he was willing to assist in the purchase (S. C. Harris being his brother) by “carrying” Harris and Wheeler for §5,000. Leary and Yesler were willing to become sureties on the-time notes. With these preliminary arrangements the salo ivas ready for consummation. But it was either not then convenient for G. IV. Harris to advance §5,000 in cash, or there was some other reason which did not appear, and the arrangement took a different turn. All parties executed and delivered to Mackintosh three notes, two of which were the time notes agreed upon, and the third of which was the note in suit. Why this note contained the name of Stacy as payee nobody could remember; but the note Avent to Mackintosh and was accepted by him, and the sale of the abstracts Avas completed by their delivery to Harris and Wheeler. This showing established the fact that Leary, Yesler and G. IV. Harris Avere sureties only.
At the date of the note, October 19, 1882, G. IV. Harris Avas promoting the organization of the respondent First National Bank; permission had been granted to it to do business by the comptroller of the currency, September, 26,1882, and it commenced business NoArember 15th thereafter. Its president Avas George W. Harris, one of the sureties upon this note. The exact date Avhen the note came into the bank could not be fixed by the Avitnesses of their oavii knoAvledge, but it Avas at the same time that Harris and Wheeler made a certain note to the bank for §5,-000, and that time the bank’s books showed to be December 22, 1882, and, Avhenever it Avas, the bank received it from S. C. Harris and D. T. Wheeler. The first transaction of Harris and Wheeler, in \A’hich a note passed, Avas on the *142date last mentioned — a note for §5,000, due in six months after date, numbered 150. On the same day the bank’s-cash book showed a charge against note 150 of §5,000. Thus, as, far as the books go, this sum was paid out upon the note of Harris and Wheeler, and not for the purchase price of the note in suit. Nowhere else in the bank’s books does any sum appear as charged to the purchase of this note.
But it was not claimed at that stage of the trial that this note was in fact purchased at any time. On the contrary, the evidence for the plaintiff was wholly directed to the point of proving that it was at all times held as a collateral to the note given by Harris and Wheeler, December 22, 1882, and the renewal notes which succeeded it 'every six months down to 1889, and in our judgment the effort was completely successful. But once in all the history of the note did it appear in the bank’s books, viz., December 22, 1883, when a brief memorandum was made of it upon the margin of the bills receivable book, showing it to be collateral to a renewal note of that date.
Therefore, at the close of plaintiff’s case there was before the jury a showing that Harris and Wheeler had, by some means, obtained possession of this note, and had, on December 22, 1882, pledged it to the bank, of which G. W. Harris was president, as collateral to their note No. 150, for §5,000, and that the latter note had not been paid, except by the giving of renewal notes for the same debt. Appellants moved for a non-suit, on the ground that where a promissory note upon which some of the makers are sureties only, is found, after negotiation, in the hands of the principal obligor, it is presumed to have been paid; and that if the principal obligor attempts to negotiate that note to a person having knowledge of the suretyship, the person with such knowledge obtains no title to the note as against the sureties; but the motion *143was denied. Nothing is better settled than the legal proposition here laid down.
Possession by the maker of a promissory note after it has been in circulation is presumptive evidence of its payment. Hollenberg v. Lane, 47 Ark. 394 (1 S. W. Rep. 687); Turner v. Turner, 79 Cal. 565 (21 Pac. Rep. 959); Stevens v. Hannan, 86 Mich. 305 (48 N. W. Rep. 951; 49 Id. 874); McGee v. Prouty, 9 Metc. (Mass.) 547; Heald v. Davis, 11 Cush. 318; Penn v. Edwards, 50 Ala. 63; Sutphen v. Cushman, 35 Ill. 186; Walker v. Douglas, 70 Ill. 445; 2 Randolph Com. Paper, §941; Lawson’s Pres. Ev., rule 75b.
And a note coming into the hands of the maker, after payment, cannot be re-issued by him so as to bind a surety. Hopkins v. Farwell, 32 N. H. 425; Eastman v. Plumer, 32 N. H, 238; Lancey v. Clark, 64 N. Y. 209; Cason v. Heath, 86 Ga. 438 (12 S. E. Rep. 678); 2 Brandt, Suretyship, §333.
The application of these rules to this case is evident. A pledge of collateral passes to the pledgee the title of the thing pledged (Jones on Pledges, §9); and to make a valid pledge the pledgor must have the title (Id., § 52); or the express or implied authority of the true owner of the title (Id.. § 53). But Harris and Wheeler never had any ownership of this note as against their sureties, because they could get it into their possession so that they could in their own right control it or pledge it for their debts in no possible way which the courts would not construe to be a payment, unless the sureties consented. If they could ever have any property in the note they could sue on it, which would be absurd. The face of the note showed that it had been negotiated, for it was payable to Stacy, who had endorsed it, so that coming in that shape to the bank from the hands of Harris and Wheeler it bore its invalidity patent in every line. But, above all, the president of the *144bank was a signer of it, and knew the circumstances of the suretyship; and the fact of the issue to Mackintosh, and his knowledge was the knowledge of the bank. While Harris was its president the bank could not be an innocent holder of this paper through any transaction in which he acted for it.
The fact that the time allowed by the note for its payment had not expired made no difference in the presumption of payment arising from Harris’ and Wheeler’s possession of it; it was payable on or before January 1, 1885, so that the principals would have had the right to take it up at any time. In Stevens v. Hannan, supra, the note was of the same kind.
Therefore, upon the proofs as they stood at the close of plaintiff’s case, we think there should have been a non-suit. But, inasmuch as the whole case is here, and the greater part of the briefs of both sides was taken up with argument of other features of the case, we shall advert to them briefly.
The subsequent proofs on both sides served to bring out more clearly, and to make it certain, that the note came into the bank December 22, 1882. Mackintosh, according to his recollection and his books, had it until that day; and on that day Wheeler gave him $5,084.50, and took away t'he note. Mackintosh supposed the money was given him in payment of it, though contrary to what he believed he would usually have done, he did not stamp or mark it paid when he surrendered it. Eastman v. Plumer and Lancey v. Clark, supra, are to the point that a transaction of this sort is payment where the sureties have no knowledge of it, whether the principal of the note and the subsequent holder intended it to be so or not. The holder of the note has the right to know what is to be done with the paper which he surrendered, and to presume, if nothing is said, that it has been paid so that there will be no responsibility on his part.
*145The tendency of the latter evidence, as affecting the bank's relation to the note, was, if anything, away from its theory that it took the note as collateral, and suggested a purchase of it from Mackintosh, the taking of a new note from Harris and Wheeler being but a fiction to enable it to comply with the national banking law limiting the time of loans. But if the theory of a collateral security be dropped, and that of a purchase be adopted, the case of the bank immediately runs foul of another well settled rule, viz.: that if the holder of a promissory note extends the time of payment, sureties will be discharged. Through a period of at least three years after the maturity of the note, and while Leary and Yesler were ignorant that the bank had the note, and again after they knew it, Harris and Wheeler were giving renewal notes every sixmonthsfor 85,000 each, and interest notes in addition, none of which were paid. 3STow, under the charge given by the court, the jury could only find that each of these renewal and interest notes was a binding extension of the time for payment of the debt which was represented by all the notes together. It is possible that, as the charge was worded, the jury may have considered that there was a fine line of distinction between an extension of one note and the other, so that the note in suit was left intact, no renewal note having been given specifically to cover it as a note. We do not believe the court below meant any such thing; if it had, it would have told the jury that all the renewal and interest notes were without consideration and void, and not to be considered in the case.
When the principal and surety are bound to the creditor by a note or other negotiable instrument, if the creditor take from the principal a new note or bill of exchange for the debt, falling due after the period when the original obligation matures, this generally amounts to an extension of time and discharges the surety. Brandt, Suretyship, *146§ 363. There are many cases in the book's where peculiar circumstances have operated to avoid this rule, but we do not find any such circumstances here. Each renewal note was certainly given to enable Harris and Wheeler to have more time to pay, and was a valid contract for an extension which would have prevented suit on the original note for that time; for, if nothing else, there was a higher rate of interest charged on both the renewal and the interest notes, the rate being one per cent, per month on these, as against ten per cent, per annum on the original note. Counsel for respondent here seek to shape the case into this form, viz.: That it was the original understanding of all parties that notwithstanding that this note was made payable to Stacy, and was to be held by Mackintosh, the latter was to receive his money in sixty days, and the note was to go to the bank as soon as it should be organized. To sustain this theory thei’e is the fact that it was payable ‘ ‘ at the First National Bank of Seattle;” that it was not due for more than three years; and that Mackintosh testified that he was to have his money in sixty days, or a bonus of $100. And it may be said that the atmosphere of the case at its close rather indicated that the bank was expected to furnish the money to pay Mackintosh his $5,000. But it nowhere appeared that the bank, or its then agent, Gr. W. Harris, was stipulating for the names of these sureties as a condition precedent to its advancing the money. It was Mackintosh who said that he would not have taken the note of Harris and Wheeler without security, and it was for his benefit that sureties were procured. But conceding it to be the proper solution that these sureties signed with the distinct understanding that the bank would take the note, and that Wheeler’s act in taking the money out of the bank and receiving the note from Mackintosh in exchange for it, was as agent for the bank, it would then follow that the bank owned the note, and the rule as to extensions *147would apply with even greater force than before. All this, however, is to be inferred, if at all, from two or three circumstances, and against the direct testimony of witnesses, and when weighed in the balance against the evidence which the bank furnishes through its books, and its former president and other officers, that it always treated the note as a mere collateral, it amounts to nothing.
And so we conclude, that, as when the plaintiff rested, the non-suit should have been granted, and the subsequent proceedings not having in any way deprived the appellants of the right to that disposition of the case, the decision should now be that the judgment be reversed, and the cause remanded for the entry of a non-suit.
So ordered.
Dunbar, C. J., and Anders and Scott, JJ., concur.